Name: Decision No 2/97 of the EC/EFTA Joint Committee on Common Transit of 23 July 1997 amending Appendices I and II of the Convention of 20 May 1987 on a common transit procedure
 Type: Decision
 Subject Matter: tariff policy;  economic geography
 Date Published: 1997-08-29

 Avis juridique important|21997D0829(01)Decision No 2/97 of the EC/EFTA Joint Committee on Common Transit of 23 July 1997 amending Appendices I and II of the Convention of 20 May 1987 on a common transit procedure Official Journal L 238 , 29/08/1997 P. 0027 - 0029DECISION No 2/97 OF THE EC/EFTA JOINT COMMITTEE ON COMMON TRANSIT of 23 July 1997 amending Appendices I and II of the Convention of 20 May 1987 on a common transit procedure (97/584/EC)THE JOINT COMMITTEE,Having regard to the Convention of 20 May 1987 on a common transit procedure (1), and in particular Article 15 (3) (a) thereof,Whereas because of persistent fraudulent operations having arisen in the field of the common transit regime, it is appropriate to introduce conditions allowing the authorizing of prescribed itineraries in respect of the movement of certain sensitive goods; whereas it is necessary to reinforce the system of use of the comprehensive guarantee; whereas, in the case of multiple fraudulent operations, it seems useful, in order to recover a greater part of the duties and taxes at risk, to increase the level of the comprehensive guarantee whilst providing for exceptions for operators fulfilling certain criteria; whereas, however, these criteria must be modified for a transitional period for operators established in new Contracting Parties; whereas for the purposes of clarity, Articles 34A and 34B of Appendix II need to be re-arranged; whereas it is appropriate to lay down an Article 34C to set out the conditions of application of Article 34B; whereas it is necessary to align the corresponding provisions of Article 41 and 45A of Appendix II;Whereas the above increase of the comprehensive guarantee means that Decision No 2/94 (2), as amended by Decision No 3/95 (3), which the Joint Committee adopted by application of Article 34B (2) of Appendix II and by which it has established that the T1 transit procedure presents increased risk of fraud in respect of certain goods, need not remain in force,HAS DECIDED AS FOLLOWS:Article 1 Appendix I of the Convention is amended as follows:1. The following paragraphs are inserted in Article 13:'1A. When the provisions of Article 34B of Appendix II apply or when the Customs authorities consider it necessary, the office of departure may specify an itinerary for the consignment. The itinerary shall only be changed upon application by the principal, by the customs authorities of the country in which the goods are located during the course of the prescribed movement. The customs authorities shall record the relevant details on the T1 document, and inform the office of departure without delay.1B. In cases of force majeure the transporter may divert from the prescribed itinerary. The goods and the T1 document must be presented without delay to the nearest customs authorities of the country where the goods are situated. The customs authorities shall without delay inform the office of departure of the change to the itinerary, and note the relevant details on the T1 document.`2. Articles 26 and 27 are replaced by the following text:'Article 261. The comprehensive guarantee shall be lodged in an office of guarantee.2. The use of the comprehensive guarantee shall be granted only to persons:- who are established in the country where the guarantee is provided,- who have regularly used as a principal or consignor the common transit regime during the previous six months or who are known by the customs authorities to have a financial situation allowing them to fulfil their commitments, and- who have not committed any serious or repeated irregularity against customs or tax laws.3. The office of guarantee shall decide the amount of the guarantee, accept the guarantor's undertaking, and issue an authorization allowing the principal to carry out, within the limit of the guarantee, any T1 operation irrespective of the office of departure.4. Each person having obtained an authorization shall be given, subject to the conditions laid down by the competent authorities of the countries concerned, one or more guarantee certificates made out on a form conforming to the specimen set out in Appendix II.5. Reference to the guarantee certificate shall be made on each T1 declaration.Article 27The office of guarantee shall revoke the authorization for the use of the comprehensive guarantee if the conditions under which it was issued no longer obtain.`Article 2 Appendix II of the Convention is amended as follows:1. Articles 34A and 34B as well as the titles of the Articles are replaced by the following text:'Amount of the comprehensive guaranteeArticle 34AWithout prejudice to the conditions of Article 34B the level of the comprehensive guarantee shall be determined in the manner below:1. The amount of the comprehensive guarantee is fixed at 100 % of the duties and other charges payable, with a minimum of ECU 7 000, under the provisions of paragraph 4, except in the cases referred to in paragraph 2.2. The customs authority may fix the amount of the comprehensive guarantee at 30 % at least of the duties and other charges payable, with a minimum of ECU 7 000, under the provisions of paragraph 4, as long as:- the operator has during the period of two years regularly carried out common transit operations under the comprehensive guarantee system,- he has not committed breaches of his obligations during that period,- the goods are not listed in Annex VIII of Appendix II.3. The exception provided for in paragraph 2 shall not apply if the conditions referred to therein no longer obtain.4. The office of guarantee shall make an evaluation over a period of one week of:- consignments made;- the duties and other charges payable taking into account the highest level of taxation applicable in the country to which the office of guarantee belongs.This evaluation shall be made on the basis of the commercial and accounting documentation of the person concerned in respect of the goods transported in the course of the previous year, the amount obtained them being divided by 52.In the case of applicants for the use of the comprehensive guarantee the office of guarantee shall, in collaboration with the person concerned, estimate the quantity, value, and taxes applicable to the goods being transported over a given period based on the data already available. The office of guarantee shall by extrapolation determine the likely value of and taxes on the goods to be transported during the period of one week.5. The office of guarantee shall carry out an annual review of the amount of the comprehensive guarantee, in particular on the basis of information from the offices of departure and shall if appropriate, adjust the amount.Temporary suspension of the comprehensive guaranteeArticle 34BWhen T1 or T2 operations present, because of the nature of the goods concerned, exceptional risks of fraud, on request of one or more Contracting Parties, the use of the comprehensive guarantee may be temporarily forbidden with regard to such goods by a decision of the Joint Committee.The decision of the Joint Committee to forbid temporarily the use of the comprehensive guarantee shall be taken by means of the written procedure which shall end no later than 30 days from the date of submission fo the draft decision and if no objection is lodged by any contracting party within this period by means of a letter addressed to the Secretariat General of the European Commission.Each contracting party shall ensure that the decision is drawn to the attention of its operators.The exclusion of goods from the comprehensive guarantee system shall be limited to a period of 12 months unless the Joint Committee decides to extend it.`2. The following article 34C is inserted:'Article 34CFor T1 or T2 transit operations involving goods covered by the provisions of Article 34B, the following measures shall be applied:- the HS code using at least four digits shall be shown on the T1 or T2 document,- one of the following mentions should be marked diagonally in red across all copies of the T1 or T2 documents concerned and should occupy a space of not less than 100 mm by 10 mm:ES: ArtÃ ­culo 34 ter del apÃ ©ndice IIDA: Artikel 34b i tillÃ ¦g IIDE: Artikel 34b der Anlage IIEL: ¶Ã ±Ã ¨Ã ±Ã ¯ 34Ã ¢ Ã ´Ã ¯Ã µ Ã °Ã ±Ã ¯Ã ³Ã ¡Ã ±Ã ´Ã Ã ¬Ã ¡Ã ´Ã ¯Ã ² Ã Ã EN: Article 34B of Appendix IIFR: Article 34 ter de l'appendice IIIT: Articolo 34 ter dell'appendice IINL: Artikel 34 ter van aanhangsel IIPT: Artigo 34 º B do apÃ ªndice IIFI: Liitteen II 34 b artiklaSV: Artikel 34b i tillÃ ¤gg IICS: OClÃ ¡nek 34b p OrÃ ­lohy IIHU: A II FÃ ¼ggelÃ ©k 34b CikkeIS: 34.gr.B Ã ­ II.vidbÃ ¦tiNO: Artikkel 34B til Vedlegg IIPL: Art. 34B Za x Nacznika IISK: OClÃ ¡nok 34b prÃ ­lohy II;- the return copies of the T1 or T2 documents bearing this reference must be returned to the office of departure no later than one working day following that on which the goods and the T1 or T2 were presented to the office of destination.`3. In Article 41 (2) the second subparagraph is replaced by the following text:'In particular a transport operation is considered to present an increased risk of fraud when it includes goods to which with respect to the use of the comprehensive guarantee guarantee the provisions of Article 34B apply.`4. Article 45A is replaced by the following text:'Article 45AThe amount of the individual guarantee intended to cover T1 operations concerning goods excluded from the comprehensive guarantee pursuant to the provisions of Article 34B and listed in Annex VIII of this Appendix shall be calculated on the basis of Annex VIII.`Article 3 Decision No 2/94 of the EC-EFTA Joint Committee on common transit is repealed.Article 4 Until 31 December 1998, the customs authorities of the Republics of Poland and Hungary and the Czech and Slovak Republics are allowed to modify the conditions of article 34A (2) first indent of Appendix II of the Convention and grant the benefit of the reduced comprehensive guarantee on condition that the operator has regularly performed common transit operations under the comprehensive guarantee as a principal or consignor during the previous six months, and is regarded by the customs authorities as having a sound financial situation allowing him to fulfil his obligations.Article 5 This Decision shall enter into force on 1 October 1997.Done at Reykjavik, 23 July 1997.For the Joint CommitteeThe ChairmanSigurgeir A. JÃ NSSON(1) OJ No L 226, 13. 8. 1987, p. 2.(2) OJ No L 371, 31. 12. 1994, p. 4.(3) OJ No L 117, 14. 5. 1996, p. 15.